Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 40-F ¨ REGISTRATION STATEMENT PURSUANT TO SECTION 12 OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13(a) OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2006 Commission File Number: 001-31819 GOLD RESERVE INC. (Exact name of Registrant as specified in its charter) N/A (Translation of Registrants name into English) Yukon Territory, Canada N/A (Province or other jurisdiction of (Primary Standard Industrial Code (I.R.S. Employer Identification incorporation or organization) Number) Number) 926 West Sprague Avenue, Suite 200, Spokane, Washington 99201 (509) 623-1500 (Address and telephone number of Registrants principal executive offices) Rockne J. Timm, 926 West Sprague Avenue, Suite 200, Spokane, Washington, 99201 (509) 623-1500 (Name, address (including zip code) and telephone number (including area code) of agent for service in the United States) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A common shares, no par value per share The Toronto Stock Exchange (TSX) Preferred Share Purchase Rights American Stock Exchange (AMEX) Securities registered or to be registered pursuant to Section 12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Class A common shares, no par value per share (Title of Class) For annual reports, indicate by check mark the information filed with this Form: x Annual Information Form x
